Citation Nr: 0506522	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  98-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ear disorder with hearing loss and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for benign prostatic 
hyperplasia as a result of exposure to ionizing radiation.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of an injury to the left foot and 
ankle, claimed as a leg injury, was the subject of a remand 
by the Board of Veterans' Appeals in December 2003.)





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from June 1948 to February 1950.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision by the Board in January 1979 denied a claim of 
entitlement to service connection for an ear disorder with 
hearing loss.  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal on that issue ensued.

By a decision dated July 31, 2002, the Board denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in October 2003 vacated the Board's 
decision and remanded the matter to the Board for further 
proceedings.  The Secretary of Veterans Affairs appealed the 
Court's Order to the United States Court of Appeals for the 
Federal Circuit, which vacated the Court's October 2003 Order 
and remanded the matter to the Court in light of the Federal 
Circuit's decision in Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In an August 2004 Order, the Court vacated the 
Board's July 31, 2002, decision and remanded the matter to 
the Board for VA's compliance with the duty to notify and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Introduction, the Court has found that VA has 
not fully complied with the duty to notify and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and that the VCAA is applicable to this appeal.    The 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In accordance with Court's August 2004 Order, this case will 
be remanded to the AMC pursuant to the VCAA and its 
implementing regulations.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should send the veteran a 
letter which complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The AMC should specifically 
advise the veteran of the evidence 
considered and the reasons and bases 
for the denial of his claims, and 
then inform him of the nature of 
evidence necessary to reopen and 
substantiate his claims, what 
evidence, if any, VA will request on 
his behalf, and what evidence he is 
requested to provide.  The AMC should 
invite him to submit any evidence in 
his possession which is potentially 
probative of his claims.  The VCAA 
notice letter furnished to the 
veteran by the AMC should include but 
not be limited to the following: 
notice that the evidence needed to 
reopen and substantiate the claim for 
service connection for an ear 
disorder with hearing loss would 
include an opinion by a physician who 
is a specialist in diseases of the 
ear or by a certified audiologist who 
has reviewed the veteran's service 
medical records and pertinent post-
service medical treatment records in 
the claims file that the veteran's 
current ear disorder with hearing 
loss, if found, is etiologically 
related to claimed exposure to loud 
noise during the veteran's active 
service; notice that the evidence 
needed to substantiate the claim for 
service connection for a skin 
disorder, to include as a result of 
exposure to ionizing radiation, would 
include competent scientific or 
medical evidence that the veteran has 
a skin disorder which is a radiogenic 
disease as that term is defined in 
38 C.F.R. § 3.311(b)(2) (2004); and 
notice that the evidence needed to 
substantiate the claim for service 
connection for benign prostatic 
hyperplasia as a result of exposure 
to ionizing radiation would include 
competent scientific or medical 
evidence that benign prostatic 
hyperplasia is a radiogenic disease 
as that term is defined in 38 C.F.R. 
§ 3.311(b)(2) (2004).   

2. The AMC should take appropriate 
steps to obtain any pertinent 
evidence and information identified 
but not provided by the veteran.  If 
the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3. The AMC should then review the 
claims file and undertake any 
additional notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
its implementing regulations, 
consistent with all governing legal 
authority.  

4. Then, the AMC should readjudicate 
the claims based on consideration of 
the entire evidence of record.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case 
and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


